DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Amended: 1.
Cancelled: 2.
Pending: 1 and 3-6.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Response to Arguments
Applicant's arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.
Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 and 3-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3-6 of U.S. Patent No. 10,830,619 B2 (“ ‘619 Patent”) and claim(s) 15 of U.S. Patent No. 10,801,868 B2 (“ ‘868 Patent”) in view of URDANETA (US 20050288873 A1) and further in view of BRAZHNIKOV (SU 1273740 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
 ‘619 Patent Claim(s)
1.  (Currently Amended) A system, comprising: a first transducer operable to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer operable to receive the first signal and transmit the second signal having the first frequency; and a signal processing circuit communicatively coupled to the first transducer and the second transducer, the signal processing circuit operable to: sample the first signal to produce a sampled first signal; sample the second signal to produce a sampled second signal; band pass filter the sampled first signal and the sampled second signal based on the first frequency to produce a filtered first signal and a filtered second signal; determine a first envelope of the filtered first signal and a second envelope of the filtered second signal; normalize the first envelope to form a normalized first envelope; normalize the second envelope to form a normalized second envelope; align the first normalized envelope with the second normalized envelope based on a first crossing point of the first normalized envelope with a threshold and a second crossing point of the second normalized envelope with the threshold to determine a time of flight; determine an error based on alignment points associated with the first signal and the second signal; determine a corrected time of flight based on the error and the time of flight; and calculate a flow rate of a material based on the corrected time of flight.
1. A system, comprising: a first transducer operable to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and operable to receive the first signal and transmit the second signal having the first frequency; and a signal processing circuit communicatively coupled to the first transducer and the second transducer, the signal processing circuit operable to: determine a first envelope of the first signal and a second envelope of the second signal; determine a first threshold crossing of the first envelope to an adaptive threshold; determine a second threshold crossing of the second envelope to the adaptive threshold; shifting the first envelope based in part on a time difference between the first threshold crossing and the second threshold crossing; and calculate a flow rate of a material based in part on the shifted first envelope and the second envelope.

URDANETA discloses using a band pass filter to remove high frequency and low frequency components from the sampled signals (URDANETA Figs. 3-9: 212, 218; and ¶¶ [0044]-[0045], [0051]-[0052]).

BRAZHNIKOV discloses normalizing envelops of the signals to improve accuracy (Claim of the translated document, “ they normalize the envelopes of the signals, vectorially sum up the first and second envelopes, vectorially sum up to The voltages of both frequencies of radiation emit the third envelope and, by the phase difference between the third envelope and the sum of the first two envelopes, judge the flow rate being controlled”)
Claims 3-6
Claims 3-6


Instant Application Claim(s)
 ‘868 Patent Claim(s)
1. (Currently Amended) A system, comprising: a first transducer operable to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer operable to receive the first signal and transmit the second signal having the first frequency; and a signal processing circuit communicatively coupled to the first transducer and the second transducer, the signal processing circuit operable to: sample the first signal to produce a sampled first signal; sample the second signal to produce a sampled second signal; band pass filter the sampled first signal and the sampled second signal based on the first frequency to produce a filtered first signal and a filtered second signal; determine a first envelope of the filtered first signal and a second envelope of the filtered second signal; normalize the first envelope to form a normalized first envelope; normalize the second envelope to form a normalized second envelope; align the first normalized envelope with the second normalized envelope based on a first crossing point of the first normalized envelope with a threshold and a second crossing point of the second normalized envelope with the threshold to determine a time of flight; determine an error based on alignment points associated with the first signal and the second signal; determine a corrected time of flight based on the error and the time of flight; and calculate a flow rate of a material based on the corrected time of flight.
15. A system comprising: a first transducer arranged to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and arranged to receive the first signal and transmit the second signal having the first frequency; an analog-to-digital converter (ADC), coupled to the first transducer and the second transducer, to: receive, from the first transducer, a second signal through a material; receive, from the second transducer, a first signal through the material; sample the received first signal at a second frequency to produce a first sampled signal; and sample the received second signal at the second frequency to produce a second sampled signal; and a processing circuit to: determine a first envelope of the first sampled signal; determine a second envelope of the second sampled signal; determine a first time between the first envelope crossing a threshold and the second envelope crossing the threshold; determine an in-phase signal from the first ultrasonic signal; determine a quadrature signal from the second ultrasonic signal; determine a second time between the first and second envelopes using the in-phase signal and the quadrature signal; and determine a velocity of the material based in part on an angle from the first transducer and the second transducer to a pipe wall, distance between the first transducer and the second transducer, the first time, and the second time.

URDANETA discloses using a band pass filter to remove high frequency and low frequency components from the sampled signals (URDANETA Figs. 3-9: 212, 218; and ¶¶ [0044]-[0045], [0051]-[0052]).

BRAZHNIKOV discloses normalizing envelops of the signals to improve accuracy (Claim of the translated document, “ they normalize the envelopes of the signals, vectorially sum up the first and second envelopes, vectorially sum up to The voltages of both frequencies of radiation emit the third envelope and, by the phase difference between the third envelope and the sum of the first two envelopes, judge the flow rate being controlled”).

Claims 3-6
Claim 15


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over URDANETA  in view of BRAZHNIKOV.

Re: Independent Claim 1 (currently amended), URDANETA discloses a system (URDANETA Fig. 1 and ¶ [0002]-[0004]) comprising:
a first transducer operable to transmit a first signal having a first frequency at a first time and receive a second signal at a second time (URDANETA Fig. 2: 136 and ¶¶ [0010], [0013]-[0014] and [0038]; see also Fig. 4);
a second transducer operable to receive the first signal and transmit the second signal having the first frequency (URDANETA Fig. 2: 134 and ¶¶ ¶¶ [0010], [0013]-[0014] and [0038]; see also Fig. 4); and
a signal processing circuit communicatively coupled to the first transducer and the second transducer (URDANETA Figs. 2, 3), the signal processing circuit operable to:
sample the first signal to produce a sampled first signal (URDANETA Fig. 3: 210, 222 and ¶¶ [0012], [0045], [0048] and [0050]);
sample the second signal to produce a sampled second signal (URDANETA Fig. 3: 210, 222; and ¶¶ [0012], [0045], [0048] and [0050]);
band pass filter the sampled first signal and the sampled second signal based on the first frequency to produce a filtered first signal and a filtered second signal (URDANETA Fig. 3: 212, 218; and ¶¶ [0044]- [0045]);
determine a first envelope of the filtered first signal and a second envelope of the filtered second signal (URDANETA Figs. 3, 4: 304, 308; and ¶¶ [0044]- [0045]);
align the first normalized envelope with the second normalized envelope based on a first crossing point of the first normalized envelope with a threshold and a second crossing point of the second normalized envelope with the threshold to determine a time of flight (URDANETA Figs. 3-5: 304, 308; and ¶¶ [0040]- [0045] disclosing after aligning envelops using delta time to calculate flow rate); 
determine an error based on alignment points associated with the first signal and the second signal (URDANETA Figs. 6, 9 and ¶ [0067]); 
determine a corrected time of flight based on the error and the time of flight (URDANETA Figs. 3-5 and ¶¶ [0066]-[0067]); and
calculate a flow rate of a material based on the corrected time of flight (URDANETA Figs. 3-5 and ¶¶ [0066]-[0067]).
URDANETA is silent regarding:
normalize the first envelope to form a normalized first envelope; 
normalize the second envelope to form a normalized second envelope;
BRAZHNIKOV discloses:
normalize the first envelope to form a normalized first envelope (Claim of the translated document, “ they normalize the envelopes of the signals, vectorially sum up the first and second envelopes, vectorially sum up to The voltages of both frequencies of radiation emit the third envelope and, by the phase difference between the third envelope and the sum of the first two envelopes, judge the flow rate being controlled”); 
normalize the second envelope to form a normalized second envelope (Claim of the translated document, “ they normalize the envelopes of the signals, vectorially sum up the first and second envelopes, vectorially sum up to The voltages of both frequencies of radiation emit the third envelope and, by the phase difference between the third envelope and the sum of the first two envelopes, judge the flow rate being controlled”);
URDANETA and BRAZHNIKOV disclose fluid flow measuring systems and methods. BRAZHNIKOV in particular discloses normalizing signal envelops to improve the accuracy of measurements. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the normalizations teachings of BRAZHNIKOV and modify the calculations methods of URDANETA to improve the accuracy of measurements made by the system of URDANETA (see e.g., Claim of the translated document, “ they normalize the envelopes of the signals, vectorially sum up the first and second envelopes, vectorially sum up to The voltages of both frequencies of radiation emit the third envelope and, by the phase difference between the third envelope and the sum of the first two envelopes, judge the flow rate being controlled”).

Re: Claim 3 (Original), URDANETA and BRAZHNIKOV disclose all the limitations of claim 1 on which this claim depends. URDANETA further discloses:
wherein the first transducer is affixed to a pipe, and wherein the second transducer is spaced apart from the first transducer and affixed to the pipe (URDANETA Fig. 2 and ¶ [0038]).

Re: Claim 4 (Original), URDANETA and BRAZHNIKOV disclose all the limitations of claim 1 on which this claim depends. URDANETA further discloses:
wherein the signal processing circuit is further operable to receive the first signal and the second signal (URDANETA Fig. 3 and ¶¶ [0042]-[0044]).

Re: Claim 5 (Original), URDANETA and BRAZHNIKOV disclose all the limitations of claim 4 on which this claim depends. URDANETA further discloses:
wherein the signal processing circuit comprises an analog-to-digital converter, the analog-to-digital converter is operable to sample the received first signal and the received second signal at a sampling frequency (URDANETA Fig. 3: 222 and ¶ [0045]).

Re: Claim 6 (Original), URDANETA and BRAZHNIKOV disclose all the limitations of claim 1 on which this claim depends. URDANETA further discloses:
wherein the signal processing circuit comprises a buffer memory to store the sampled first signal and the sampled second signal (URDANETA Fig. 3: 224 and ¶ [0045]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov